Citation Nr: 0611755	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-17 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for an acquired mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement service connection for an acquired 
mental disorder is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Service connection for a psychiatric disorder was denied 
by a July 1979 rating decision which became final in the 
absence of an appeal.

3.  A June 1983 decision again denied the claim for service 
connection for a psychiatric disorder, and became final in 
the absence of an appeal.

4.  The evidence submitted since the June 1983 rating 
decision contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability.


CONCLUSION OF LAW

The June 1983 rating decision is final; new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for an acquired mental disorder has 
been received; and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.

Factual background

The veteran's initial application for entitlement to service 
connection was received in March 1979.  He requested service 
connection for dizziness, falling out, hallucinations, 
hearing voices, and muscle spasms.  He related that his 
symptoms began while he still was in active service and based 
at Camp Pendleton, California, in June 1976.

The veteran's service medical records reflect no entries for 
complaints, findings, or treatment for any type mental 
disorder or symptoms.  The veteran's Report of Medical 
History at discharge reflects that he denied any history 
whatsoever of any medical conditions or symptoms.  The 
physical examination at separation noted only scars and 
recurrent urinary tract infections, for which follow-up with 
VA was recommended.

Treatment records of the Metropolitan State Hospital, 
Norwood, California, reflect that the veteran was admitted 
for treatment in June 1978 because of agitated bizarre 
behavior.  The summary reflects that the veteran informed the 
examiner that it was his first hospitalization.  He was 
diagnosed with schizophrenia, acute type.  He was 
hospitalized again, briefly, in November 1978 when he 
demanded a hospital room at a Disneyland hotel and was 
arrested.  He also was jumping in front of vehicles.  He was 
diagnosed with paranoid schizophrenia and released to family 
members for relocation to Virginia.

A December 1978 VA treatment record reflects the veteran 
presented at a VA treatment facility in Portsmouth, Virginia, 
for medication and that he was diagnosed with schizophrenia 
in remission.  A consult was requested.  The March 1979 
consult reflects that the veteran related that his first 
hospitalization was in 1976, six months after his separation 
from the U.S. Marine Corps.  He was hospitalized for visual 
and auditory hallucinations.  He was hospitalized a second 
time after discharge from the initial in-patient treatment.  
The examiner rendered a diagnosis of schizophrenia, paranoid 
type.

The July 1979 rating decision determined that, in the absence 
of any evidence of in-service treatment for a mental 
disorder, and the fact that the veteran was not diagnosed 
within one year of his separation from active service, there 
was no nexus between his schizophrenia and his active 
service.  An August 1979 RO letter informed him of the 
decision and his appeal rights.  The claims file reflects no 
evidence of the August 1979 letter having been returned as 
undelivered or of the veteran having appealed the decision.  
The July 1979 rating decision became final in accordance with 
applicable regulation and law.

The veteran attempted to reopen his claim in 1983.  The claim 
was denied by a letter dated in June 1983 because the VA 
treat ment records showed post-service treatment only.  The 
claims file reflects no evidence of the June 1983 letter 
having been returned as undelivered or of the veteran having 
appealed the decision, and the decision became final in 
accordance with applicable regulation and law. 

The veteran's current application to reopen his previously 
denied claim was received in May 2001.  The treatment records 
submitted in support of his claim reflect continued treatment 
for his schizophrenia.  The veteran also submitted lay 
statements from his sister and a friend.

In a June 2002 statement, the veteran's friend related that 
he seemed disturbed when he returned home from active 
service.  He was forgetful, disoriented, and at times did not 
know where he was.  He constantly needed things explained to 
him repeatedly, had little patience and a high level of 
anxiety.  The friend also observed that the veteran would 
start sweating profusely for no reason, even when the 
temperature was in the 60s and 70s.  The friend related that 
the noted behavior was not part of the veteran's character 
when he left for active service.

The veteran's sister related that, while the veteran was in 
California, he was ill in 1976.  She then related that her 
deceased mother received a call from California that the 
veteran was exhibiting abnormal behavior.  The mother asked 
one of the veteran's brothers to fly to California and bring 
the veteran to Virginia.

The October 2002 rating decision denied the veteran's claim.  
The decision determined that the lay testimony was 
incompetent to show that the veteran's mental disorder was 
related to his military service or that he was diagnosed 
within one year of his active service.

Analysis

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

As noted above, the veteran filed his application to reopen 
his previously denied claim in April 2001.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001, to 
include the legal standard applicable to what constitutes new 
and material evidence.  Thus, the former version of 3.156(a) 
is applicable to the veteran's claim.  See 66 Fed. Reg. 
45,620.

The prior provisions of 38 C.F.R. § 3.156(a), provided that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes, as does the veteran's representative, that 
the October 2002 rating decision does not style the issue of 
the veteran's claim as whether new and material evidence has 
been received and, in denying entitlement to service 
connection, appears to have addressed the veteran's claim on 
the merits.  It is not necessary for the Board to address 
that ambiguity, however, as the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.

In light of the fact that the veteran's current claim is 
assessed under the prior standard for determining whether new 
and material evidence has been received, the Board finds the 
prior standard has been met.  Psychosis is one of the 
conditions eligible for service connection on a presumptive 
basis, if manifested to a degree of at least 10 percent 
within one year of separation from active service.  See 
38 C.F.R. §§ 3.307, 3.309(a).

VA treatment records associated with the claims file reflect 
that the veteran was definitively diagnosed with 
schizophrenia in 1978, and that he told an examiner that he 
was hospitalized six months after his separation from active 
service.  The statements of the veteran's friend and his 
sister, describe bizarre symptoms they observed in the 
veteran following service.  His sister stated that he became 
ill in 1976.  Presuming the credibility of these documents 
solely for the sake of a reopened claim determination, the 
Board finds they contribute to a more complete picture 
surrounding the veteran's disability.  Thus, these records 
are new and material. 


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for an acquired mental 
disorder has been received, and the appeal is granted to that 
extent only.


REMAND

The RO requested the veteran's service medical records in 
1979 when he filed his initial claim.  The records provided 
by the National Personnel Records Center (NPRC) consist of 
only five pages, including a one-page dental record.  In 
light of the three years of service, there may be additional 
records extant.  An attempt to request such records should be 
made, in addition to the veteran's personnel records.

The Board notes the March 1979 VA consult which reflects that 
the veteran related that he was hospitalized six months after 
his separation from active service.  The claims file reflects 
the records of his hospitalization in state facilities 
located in California, the earliest of which is 1978, and 
which notes it as his first hospitalization.  On remand, the 
veteran should be asked where he was hospitalized in 1976, 
and to complete an authorization form for the release of 
those records.

The Board also notes the evidence associated with the claims 
file to the effect that the veteran is in receipt of benefits 
administered by the Social Security Administration (SSA), but 
no SSA records are associated with the claims file.  Once VA 
is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain those records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See Dingess v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 3, 2006).  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, as remand is otherwise required additional 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
should be provided, that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and which also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should request the NPRC to 
determine if there are additional service 
medical records or in-patient records 
related to the veteran.  Whatever the 
status of additional service medical 
records, the RO should request the NPRC 
to provide the veteran's personnel 
records.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an acquired 
mental disorder, to include psychosis, 
between July 1976 and July 1977.  After 
securing the necessary release, the RO 
should obtain these records.

4.  The RO should obtain from the SSA, 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  To the extent that the benefit 
sought on appeal remains denied, the RO 
should issue the veteran a Supplemental 
Statement of the Case and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


